      Case 2:14-cr-00260-MVL-KWR Document 227 Filed 07/08/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                         CIVIL ACTION
 VERSUS                                                           NO: 14-260
 KELVIN PROVOST                                                   SECTION: "S" (4)


                                    ORDER AND REASONS

        IT IS HEREBY ORDERED that defendant, Kelvin Provost's, Motion for

Appointment of Counsel (Rec. Doc. 224) is DENIED for lack of jurisdiction.

        Before the court is a letter from defendant that the court has construed as a motion for

appointment of counsel to assist him in the preparation of a §2255 motion.

        Defendant was convicted on April 4, 2016, and his conviction became final on April 28,

2016. On January 18, 2018, defendant filed a §2255 motion, which included, inter alia, claims

related to alleged misconduct be DEA agent Chad Scott. Rec. Doc. 184. On April 4, 2018, this

court denied that motion as untimely. Rec. Doc. 188. That order recited that equitable tolling did

not apply at that time, stating:

        Provost has not provided any information that would justify equitable tolling.
        Provost argues that Scott has been indicted and that some of the facts underlying
        that indictment relate to Scott's conduct concerning Provost's case. However,
        Scott's case is still pending and Provost points to no evidence demonstrating
        specifically how Scott's alleged wrongful actions impacted his case.

On January 29, 2020, defendant filed another habeas, again raising the issue of alleged

misconduct by Chad Scott. Rec. Doc. 215. Because it was successive, under the authority of 28

U.S.C. § 1631 it was transferred to the Fifth Circuit for that Court to determine whether
      Case 2:14-cr-00260-MVL-KWR Document 227 Filed 07/08/20 Page 2 of 2




defendant is authorized under 28 U.S.C. § 2244(b) and § 2255 to file the § 2255 motion in this

court, where it remains pending. Rec. Doc. 216. Until defendant obtains authorization from the

Fifth Circuit to proceed, this court lacks jurisdiction over this matter. Accordingly,

       IT IS HEREBY ORDERED that defendant, Kelvin Provost's, Motion for

Appointment of Counsel (Rec. Doc. 224) is DENIED for lack of jurisdiction.


                                     7th day of July, 2020.
       New Orleans, Louisiana, this _____



                           ____________________________________
                                MARY ANN VIAL LEMMON
                            UNITED STATES DISTRICT JUDGE




                                                 2
